Citation Nr: 0909462	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-08 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 1967 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2006 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Post-traumatic stress disorder is manifested by symptoms 
of depression, occasional nightmares, intrusive thoughts, 
sleep disturbances, an exaggerated startle response, 
hypervigilance, a sense of a foreshortened future, and 
irritability, resulting in occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to such symptoms 
as or the equivalent to such symptoms as: near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control; difficulty in adapting to stressful 
circumstances; and the inability to establish and maintain 
effective relationships without evidence of total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, persistent danger of 
hurting self and others, intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene), disorientation to time or place, and 
memory loss (for names of close relatives, own occupation, or 
own name).

2.  Post-traumatic stress disorder is not manifested by total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self and others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. 


CONCLUSION OF LAW

The criteria for a rating of 70 percent, but no higher, for 
post-traumatic stress disorder have been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 1) 
Veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The RO provided pre- and post-adjudication VCAA notice by 
letters, dated in April 2006, November 2006, and May 2008.  
The Veteran was notified of the type of evidence to 
substantiate the claim for a higher rating for his post-
traumatic stress disorder with depression, namely, evidence 
indicating an increase in severity and the effect that 
worsening has on the claimant's employment and daily life. T 
he Veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  The VCAA 
notice in November 2006 and May 2008 included the provisions 
for the effective date of the claim and for the degree of 
disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of a claim for service 
connection); and of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) (evidence demonstrating a worsening or increase in 
severity of a disability and the effect that worsening has on 
employment and daily life, except general notice of the 
criteria of the Diagnostic Code under which the claimant is 
rated, which consists of a specific measurement or test 
result).

As for the omission in the VCAA notice of the criteria of the 
Diagnostic Code under which the claimant is rated, at this 
stage of the appeal, when the Veteran already has notice of 
the rating criteria as provided in the statement of the case 
in February 2007 and supplemental statements of the case in 
July 2007 and July 2008, there is no reasonable possibility 
that further notice of the exact same information would aid 
in substantiating the claim for a higher rating for the post-
traumatic stress disorder.  For this reason, the deficiency 
as to VCAA compliance under Vazquez-Flores, regarding general 
notice of the criteria of the Diagnostic Code under which the 
claimant is rated, which consists of a specific measurement 
or test result, is harmless error.  Wensch v. Principi, 15 
Vet. App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).

Also, further delay of the case to inform the Veteran again 
of the pertinent rating criteria would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the VA records, 
as well as, private medical records from B & W Clinic, P.A.

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  
The Veteran was afforded VA examinations in April 2006 and 
June 2007, to ascertain the nature and severity of the mental 
disability.  As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.

Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130.

The rating criteria for post-traumatic stress disorder are 
found at 38 C.F.R. § 4.130, Diagnostic Codes 9411.  Ratings 
are assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment from post-traumatic stress disorder with 
depression under 38 C.F.R. § 4.130 is not restricted to the 
symptoms provided in Diagnostic Codes 9411.  Instead, VA must 
consider all symptoms of a claimant's condition that affect 
the level of occupational and social impairment, including, 
if applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).

Analysis

Service connection was initially granted for post-traumatic 
stress disorder by means of a June 2002 rating decision and 
his disability was initially rated as 10 percent disabling.  
The Veteran submitted a claim for an increased disability 
rating for his post-traumatic stress disorder in July 2003.  
In March 2004, the RO continued the previously assigned 10 
percent disability rating.  The Veteran submitted a timely 
notice of disagreement in September 2004.  The Veteran also 
submitted a claim of entitlement to a temporary 100 percent 
disability rating due to hospitalization in September 2004.  
In December 2004, the RO denied entitlement to a temporary 
total compensation evaluation based on hospitalization.  In 
May 2005, the RO issued a statement of the case with regards 
to the increased rating claim.  By means of a June 2005 
rating decision, a temporary evaluation of 100 percent was 
assigned effective from March 15, 2005, to June 1, 2005, for 
hospitalization.  The Veteran did not subsequently perfect 
his appeal.

The Veteran's current claim for an increased disability 
rating for his service-connected post-traumatic stress 
disorder was received in February 2006.  
In June 2006, the RO determined hat the Veteran's post-
traumatic stress disorder warranted a disability rating of 50 
percent, effective June 1, 2005.  The Veteran's post-
traumatic stress disorder is currently evaluated as 50 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  

The criteria for the next higher rating, 70 percent, are: 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The criteria for a 100 percent rating are total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self and others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  A 
GAF score from 41 to 50 represents serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 represents moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). 

The relevant evidence in this case consists of VA treatment 
records, two VA examination reports, and lay statements.  

In December 2005, upon mental status examination performed at 
VA, the Veteran appeared appropriately dressed, groomed, 
calm, friendly, and was responsive to questions.  He was 
oriented to person, place, date and time and his attention 
and concentration were adequate.  His speech was logical and 
coherent and normal in rate and rhythm.  Additionally, his 
thoughts were goal directed.  The Veteran's reported 
subjective symptomatology included frequent intrusive 
thoughts, sleep disturbances, isolation, hypervigilance, 
hyperarousal, depression, anxiety, feelings of hopelessness, 
anhedonia.  The Veteran denied thoughts of self-harm, history 
of suicidality, and auditory or visual hallucinations.  
Psychomotor activity was unremarkable.  There was no evidence 
of paranoia, obsessions, active delusions, impairment in 
judgment or insight, or impairment in long or short term 
memory.  At that time, the Veteran reported using alcohol on 
a regular basis.  He was diagnosed as having delayed onset 
chronic post-traumatic stress disorder.  

Upon VA mental status evaluation, in February 2006, the 
Veteran appeared appropriately dressed, groomed, calm, 
friendly, and was responsive to questions.  The Veteran was 
oriented to person, place, date and time.  Attention and 
concentration were adequate.  His speech was logical and 
coherent and normal in rate and rhythm.  He indicated that 
his medication was working better and he was sleeping well.  
Additionally, he reported no problems with nightmares and he 
denied any usage of alcohol.  At that time, he was 
unemployed, with limited finances, and he had no friends.  
His mood was neutral with congruent affect.   Psychomotor 
activity was unremarkable.  Thoughts were goal directed; 
there was no evidence of paranoia, obsessions, or active 
delusions.  He denied any auditory or visual hallucinations.  
He also denied any suicidal or homicidal ideation.  There was 
no evidence of impairment in judgment or insight.  No 
problems were observed with either long or short term memory.  
He was diagnosed as having chronic post-traumatic stress 
disorder and assigned a GAF score of 40.  

In April 2006, the Veteran was afforded a VA examination.  
The Veteran appeared for the examination neatly dressed and 
oriented in all four spheres.  Upon mental status 
examination, thought processes were logical, coherent, and 
relevant.  The Veteran was articulate and reasonably 
cooperative throughout the interview, but not necessarily 
mentally intact.  Although he appeared fairly intelligent and 
his speech was well-understood; a rapport was difficult to 
establish and his social skills were poor.  Affect was one of 
depression and reasoning was very poor.  He exhibited a 
degree of psychomotor slowing.  The Veteran reported for the 
examination smelling of alcohol and he admitted to drinking 
alcohol on a daily basis and admitted to drinking prior to 
the examination, as well as, 12 beers the night before the 
examination.  The examiner noted a severe ongoing alcohol 
dependency.  The Veteran's reported symptomatology included 
isolative tendencies, no social relationships, nightmares 
five times a week, a startle response to helicopters, 
occasional auditory hallucination, paranoia, and passive 
suicidal ideations and homicidal ideations.  He indicated 
that he had not told his VA physician about his passive 
suicidal ideas.  There was evidence of poor concentration and 
short-term memory.  His avoidance and arousal symptoms, to 
include hallucinations and delusion, were persistent.  The 
Veteran's educational history consisted of two years of 
college after service.  With regards to his employment 
history, the Veteran's longest period of employment was six 
months as a flooring installer.  The Veteran stated that he 
lost his jobs or was fired because of his alcohol dependency.  
The examiner opined that the Veteran's post-traumatic stress 
disorder disability had worsened and warranted a disability 
rating higher than 10 percent.  A GAF score of 45-50 was 
assigned.  The examiner also opined that the Veteran's 
alcohol dependency was not associated with the post-traumatic 
stress disorder; however, his major depressive disorder was 
secondary to the post-traumatic stress disorder.

In June 2006, the RO determined that an increased disability 
rating of 50 percent was warranted for the Veteran's service-
connected post-traumatic stress disorder, effective June 1, 
2005.  

A VA psychiatric consultation dated in April 2007, indicated 
that the Veteran was not drinking as much as before; he was 
drinking one to twelve beers, two to three times a week.  
During the mental status examination he was calm, friendly, 
and responsive to question.  He appeared appropriately 
dressed and groomed.  Psychomotor activity was unremarkable.  
Speech was normal in rate and rhythm and logical and 
coherent.  His mood was depressed with a congruent affect.  
Thoughts were goal directed.  There was evidence of mild 
paranoia, but no evidence of obsessions or active delusions.  
There was no evidence of impairment in judgment or insight.  
He was oriented in all four spheres.  Memory was intact.  
Attention and concentration were adequate.  He denied any 
suicidal or homicidal ideation.  A GAF score of 40 was 
assigned.  

In June 2007, the Veteran was afforded an additional VA 
examination.  At that time, the Veteran was attending group 
therapy sessions once a month, but did not participate much.  
Additionally, he was not compliant with his medication 
management appointments.  The Veteran was also abusing 
alcohol on a daily basis; he drank six to twelve beers a day.  
As to social relationships, the Veteran visited with two 
friends a few times a week and his friends did not offer much 
support.  The Veteran was socially isolated; gardening was 
his only meaningful activity.  He appeared for the 
examination disheveled.  Psychomotor activity was 
unremarkable.  Speech was coherent and spontaneous.  His 
affect was appropriate.  His mood was anxious.  Attention was 
intact and he was oriented in all three spheres.  Thought 
processes and thought content were unremarkable.  As to 
judgment, he understood the outcomes of his behaviors.  
Insight was intact.  The examiner assessed the Veteran's 
intelligence as below average.  Memory was intact.  His post-
traumatic stress disorder symptomatology included recurrent 
and intrusive recollections, persistent avoidance of stimuli 
associated with the trauma, markedly diminished interest or 
participation in significant activities, restricted range of 
affect,  sense of foreshortened future, hypervigilance, and 
an exaggerated startle response.  His post-traumatic stress 
disorder also interfered with his ability to fall and stay 
asleep, which increased his irritability.  There was no 
evidence of hallucinations, panic attacks, suicidal or 
homicidal ideation, or problems with impulse control.  The VA 
examiner noted that the Veteran's post-traumatic stress 
disorder did not result in deficiencies in judgment, 
thinking, family relations, work, mood or school.  The 
Veteran's post-traumatic stress disorder did interfere with 
his ability to maintain minimum personal hygiene or his 
activities of daily living.  Although the Veteran was 
unemployed at the time of the VA examination, the VA examiner 
opined that with respect to social and occupational 
functioning the Veteran's post-traumatic stress disorder did 
not result in total occupational and social impairment.  His 
post-traumatic stress disorder did not result in reduced 
reliability or productivity.  A GAF of 52 was assigned.

The record shows that the Veteran's post-traumatic stress 
disorder symptomatology includes depression, occasional 
nightmares, intrusive thoughts, sleep disturbances, an 
exaggerated startle response, hypervigilance, a sense of a 
foreshortened future, and irritability.  Throughout the 
pendency of this appeal, the Veteran's GAF scores have ranged 
from 40 to 52, generally representing serious impairment in 
social, occupational, or school functioning (e.g., avoids 
friends, neglects family, and is unable to work).  
Additionally, the Veteran has remained unemployed and not 
engaged in any romantic relationships throughout the pendency 
of this appeal.  

After reconciling the various examination reports and 
treatment records into a consistent disability picture, the 
Board finds that throughout the appeal period the degree of 
disability resulting from the Veteran's post- traumatic 
stress disorder more nearly approximates the criteria for a 
70 percent rating, that is, occupational and social 
impairment with deficiencies in most area such as work, 
family relations, judgment, thinking, or mood.  Although many 
of the criteria characteristic of a 70 percent rating are not 
apparent, the criteria in the rating schedule are not 
intended to constitute an exhaustive list, but rather serve 
as examples of the type and degree of the symptoms or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).

The evidence, however, does not support a rating of 100 
percent as there is no evidence of gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, of his own occupation, or of his own name.  
The record does not show that any of the foregoing symptoms 
are present.  Although the evidence clearly demonstrates that 
the Veteran has significant social and occupational 
impairment, his overall symptomatology does not equate or 
more nearly approximates the criteria for a 100 percent 
disability rating under Diagnostic Code 9411.


ORDER

A 70 percent rating for the service-connected post-traumatic 
stress disorder is granted, subject to the law and 
regulations governing the award of monetary benefits.


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


